Citation Nr: 0006648	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-47 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right ear hearing loss, claimed to have resulted 
from VA hospitalization or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  In December 1945, he claimed service connection for a 
left ear disorder.  The claim was granted, and a 10 percent 
evaluation assigned, by a rating decision later that month.  
The evaluation was reduced to a noncompensable one effective 
February 1948.

In September 1978, the veteran claimed an increased rating 
for the left ear disorder, service connection for a left knee 
disorder, and a permanent and total disability rating for 
pension purposes.  In a March 1979 letter, he was advised 
that his claims had been denied.

In November 1992, the veteran claimed benefits under the 
provisions of 38 U.S.C.A. § 1151 for right ear hearing loss, 
claimed to have resulted from VA hospitalization or medical 
or surgical treatment.  This case comes to the Board of 
Veterans' Appeals (Board) from an August 1995 decision by the 
Baltimore, Maryland, Regional Office (RO) that denied the 
claim.


REMAND

The claim folder was transferred to the Board in November 
1999.  Upon initial review, it was determined that, after the 
August 1995 rating decision, the veteran requested a hearing 
before filing a Notice of Disagreement.  He was afforded a 
February 1996 hearing, filed a Notice of Disagreement in May, 
was issued a Statement of the Case in October, and filed his 
Substantive Appeal in November.  On the Substantive Appeal, 
he checked the form indicating that he wished to have a 
hearing, but then annotated it, indicating that he had 
already had one.  Thus, it was not entirely clear whether he 
wished to have another hearing.  Accordingly, the Board sent 
him a November 1999 letter seeking clarification.  The letter 
was returned to the Board, unopened, bearing a US Postal 
Service stamp indicating that the veteran was dead.  However, 
a death certificate was not on file with the RO.

While recognizing that all manner of contact with an RO may 
constitute a first notice of death and serve as the basis for 
terminating benefits, see VA Adjudication Procedure Manual, 
M21-1, Part II, para 5.02; and that, if notice of the 
veteran's death had been received at the RO before the claim 
file was transferred to the Board, the appeal would have been 
closed out at the RO, see Manual M21-1, Part IV, para 8.47; 
and that the Benefits Delivery Network currently shows that 
the veteran died on May [redacted], 1998; the Board is loath to 
dismiss this pending appeal without a death certificate.  It 
is felt, at this juncture, that the appropriate procedure is 
to remand the claim.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should verify whether the veteran 
is, in fact, deceased, and resolve the 
pending appeal in accordance with 
applicable provisions of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paragraphs 8.44-8.45 and 38.02-38.03, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision by the Board may be appealed to the Court.  This 
remand is in the nature of a preliminary order, it is not a 
decision by the Board on the merits of your claim, and it is 
not subject to appeal to the Court.  38 C.F.R. § 20.1100(b) 
(1999).


